 

Exhibit 10.4

 

EXECUTION VERSION

 

Social Capital Hedosophia Holdings Corp.
120 Hawthorne Avenue
Palo Alto, CA 94301

 

September 13, 2017

 

The Social+Capital Partnership, LLC
120 Hawthorne Avenue

Palo Alto, California 94301

 

Re: Administrative Services Agreement

 

Gentlemen:

 

This letter agreement by and between Social Capital Hedosophia Holdings Corp.
(the “Company”) and The Social+Capital Partnership, LLC (the “Provider”), dated
as of the date hereof, will confirm our agreement that, commencing on the date
the securities of the Company are first listed on the New York Stock Exchange
(the “NYSE”) (the “Listing Date”), pursuant to a Registration Statement on Form
S-1 and prospectus filed with the Securities and Exchange Commission (the
“Registration Statement”) and continuing until the earlier of the consummation
by the Company of an initial business combination or the Company’s liquidation
(in each case as described in the Registration Statement) (such earlier date
hereinafter referred to as the “Termination Date”), the Provider, an affiliate
of our sponsor, SCH Sponsor Corp., shall make available to the Company, at 120
Hawthorne Avenue, Palo Alto, CA 94301 (or any successor location or other
existing office locations of the Provider or any of its affiliates), certain
office space, administrative and support services as may be reasonably required
by the Company. In exchange therefor, the Company shall pay the Provider the sum
of $10,000 per month on the Listing Date and continuing monthly thereafter until
the Termination Date.

 

The Provider hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind (each, a “Claim”) in or to, and any and
all right to seek payment of any amounts due to it out of, the trust account
established for the benefit of the public shareholders of the Company and into
which substantially all of the proceeds of the Company’s initial public offering
will be deposited (the “Trust Account”), and hereby irrevocably waives any Claim
it may have in the future as a result of, or arising out of, this letter
agreement, which Claim would reduce, encumber or otherwise adversely affect the
Trust Account or any monies or other assets in the Trust Account, and further
agrees not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

 

 

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

Any litigation between the parties (whether grounded in contract, tort, statute,
law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.

 

This letter agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same letter agreement.

 

[Signature page follows]

 

 2 

 

 

  Very truly yours,       SOCIAL CAPITAL HEDOSOPHIA HOLDINGS CORP.           By:
/s/ Chamath Palihapitiya     Name: Chamath Palihapitiya     Title: Chief
Executive Officer

 

AGREED TO AND ACCEPTED BY:

 

THE SOCIAL+CAPITAL PARTNERSHIP, LLC

 

By: /s/ Chamath Palihapitiya     Name:  Chamath Palihapitiya     Title:
   Managing Member  

 

[Signature Page to Administrative Services Agreement]

 

 

 